Title: From John Adams to François Adriaan Van der Kemp, 10 February 1818
From: Adams, John
To: Van der Kemp, François Adriaan


				
					Dear Sir
					Montezillo Feb. 10. 1818
				
				James Otis Counsellor, Colonel &c &c &c Said to me Some fifty or Sixty years ago “John; when I meet with good Luck or bad luck, I Say nothing about either; because I know that more will be glad than grieved at my Misfortunes, and more will be mad than glad at my Prosperity.” This Old Fellow understood Mankind; and So do I. and therefore, when I am happy I never boast of it; and if I were miserable, which I  never have been yet; I would never complain of it to you.I have no hopes of marrying my Wifes Sister, for two Reasons. 1. She has none. 2. if She had ever So many not one of them would have me. I know not, then, why you Sent me Your learned and ingenious discussion, which however I have read with pleasure, though it was to me; using in re non dubia testebus non necessariis. I never doubted the Lawfulness but never liked the thing. all things that are lawful are not expedient.I will Send your Manuscript to Mr Tynge when I can find out where he lives. At present I know not.The American Accademy of Arts and Sciences was founded on a good plan and would have been a glorious Institution if its original design had been pursued. But Ambition has well nigh ruined it, by Splitting it into Morsells, erecting its Committees of into and an Historical Society, and Agricultural Society, a Medical Society an Antiquarian Society, not to mention Missionary Societies Bible Societies and Peace Societies, Assylums for Insane &c. And all this for the Sake of multiplying Presidents and Vice Presidents Recording Secretaries corresponding Secretaries Treasurers &c. and for the Sake of converting them all into political Electioneering Engines. These Things have made me perhaps too indifferent about them all. I have given you all the Transactions of all of them I ever owned and Shall never purchase any others. I find more entertainment and Information in De Grim, La Harpe and especially in Symondi. I am, Sir respectfully and affectionately / your Friend
				
					John Adams
				
				
			